Citation Nr: 1031084	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-41 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the cervical, thoracic, and lumbar spine with herniated discs 
at C5-6-7 and bulging discs at T8-9 and L3-4-5. 


REPRESENTATION

Appellant represented by:  F. M. Jackson, Esquire	


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1975 and from June 1977 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for degenerative disc 
disease of the cervical, thoracic, and lumbar spine with a 
herniated disc at C5-6-7 and a bulging disc at T8-9 and L3-4-5.

This appeal was previously before the Board and the Board denied 
the Veteran's claim in December 2007.  By an order dated in March 
2009, the United States Court of Appeals for Veterans Claims 
granted a joint motion to remand the appeal to the Board.  The 
appeal has been returned to the Board. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to readjudicating the Veteran's 
claim.

In correspondence received during June 2010, the Veteran, through 
his representative, requested that he be scheduled for a Travel 
Board hearing at the RO before a member of the Board.  Such 
hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 
20.704(a).  Thus, the case must be returned to the RO to schedule 
the Veteran for a Travel Board hearing.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
local RO, in accordance with his request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



